F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           APR 1 1999
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    TRENIA WILSON; TOM WILSON,

                Plaintiffs-Appellants,

    v.                                                    No. 98-2161
                                               (D.C. No. CIV-97-1142-DJS/LFG)
    FEDERATED SERVICE                                      (D. N.M.)
    INSURANCE COMPANY,

                Defendant-Appellee.




                             ORDER AND JUDGMENT          *




Before BRORBY , EBEL , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiffs Trenia and Tom Wilson appeal from an order of the district court

granting defendant ’s motion for summary judgment in this declaratory judgment

action. We affirm.

       The Wilsons commenced this action after Ms. Wilson was seriously injured

in an automobile accident. At the time of the accident, Ms. Wilson was employed

by Teague Strebeck Motors, Inc. and was driving a vehicle owned and insured by

her employer. Ms. Wilson settled her liability claim against the other driver for

that driver’s policy limit. As the costs of her injuries exceeded that policy limit,

she sought additional coverage under the uninsured/underinsured motorist

(UM/UIM) provision of defendant’s policy with Teague Strebeck. Defendant

denied her claim on the basis that   Teague Strebeck, the named insured, had

waived UM/UIM coverage for its employees.

       The district court granted summary judgment for    defendant holding that

Teague Strebeck’s rejection of UM/UIM coverage was valid. On appeal

Ms. Wilson argues that genuine issues of material fact exist as to whether Teague

Strebeck’s rejection of UM/UIM coverage was valid as the rejection rider was not

signed. She also contends that even if the rejection was valid, she should be

provided coverage because she did not know of the waiver.

       We review the district court’s ruling on a motion for summary judgment

de novo examining “the record to determine whether any genuine issue of


                                           -2-
material fact was in dispute” and “if the substantive law was applied correctly.”

McKnight v. Kimberly Clark Corp.        , 149 F.3d 1125, 1128 (10th Cir. 1998)

(quotation omitted).   The parties agree on the facts 1 and therefore, our review is

limited to examining the district court’s application of the substantive law.

      Uninsured motorist coverage must be offered to New Mexico drivers.         See

Moore v. State Farm Mut. Auto. Ins. Co.      , 888 P.2d 1004, 1007 (N.M. Ct. App.

1994). However, named insureds may reject this coverage. See id.; N.M. Stat.

Ann. § 66-5-301C. To be valid, the rejection

             must be made a part of the policy by endorsement on the
             declarations sheet, by attachment of the written rejection
             to the policy, or by some other means that makes the
             rejection a part of the policy so as to clearly and
             unambiguously call to the attention of the insured the
             fact that such coverage has been waived.

Romero v. Dairyland Ins. Co.   , 803 P.2d 243, 245 (N.M. 1990).

      The rejection was made a part of the policy here.      See App. at 6 (policy

attachment stating that only directors, officers, partners, or owners of Teague

Strebeck are provided UN/UIM coverage). Thus, the requirements set forth by

the regulations promulgated by the      New Mexico Department of Insurance were

met. A signed waiver is not required.       Cf. Kaiser v. DeCarrera , 923 P.2d 588, 590




1
      Although Ms. Wilson claims questions of fact exist, her arguments actually
present issues of law, appropriate for disposition in a summary judgment motion.

                                             -3-
(N.M. 1996) (signed rejection of UM/UIM coverage alone is insufficient,

rejection must comply with Department of Insurance regulations).

      Ms. Wilson’s remaining arguments are likewise without merit. The named

insured does not become an agent of the insurance company.      New Mexico

regulations do not require that anyone who is not the named insured be aware that

the named insured has rejected UM/UIM coverage. We note that even if

Ms. Wilson had been aware that Teague Strebeck had rejected UM/UIM coverage,

she had no authority to insist that her employer provide such coverage for her.

      The judgment of the United States District Court for the District of New

Mexico is AFFIRMED. Plaintiff’s motion to certify this appeal to the    New

Mexico Supreme Court is DENIED.



                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge




                                          -4-